 



EXHIBIT 10.2
STOCK AWARD AGREEMENT
     This Stock Award Agreement (the “Agreement”) is made as of March 22, 2006,
between Newpark Resources, Inc., a Delaware corporation (the “Company”), and
Paul L. Howes (the “Executive”), with reference to the following facts:
     A. On March 22, 2006, the Executive and the Company entered into an
employment agreement (the “Employment Agreement”), under which Executive was
elected and accepted employment as the Chief Executive Officer of the Company.
Terms used in this Agreement that are defined in the Employment Agreement and
not otherwise defined herein shall have the meanings attributed to them in the
Employment Agreement.
     B. As an inducement for Executive to accept employment with the Company,
the Company agreed in the Employment Agreement, among other things, to grant to
Executive, without further payment, an aggregate of 200,000 shares of its common
stock, subject to vesting over a five-year period. This Agreement and the
Employment Agreement set forth the agreement between the Company and the
Executive with respect to the issuance, vesting and potential forfeiture of the
Award Shares.
     NOW THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Executive agree as follows:
     1. Award. The Company hereby grants to the Executive an award (the “Award”)
of 200,000 restricted shares (the “Award Shares”) of the Company’s Common Stock
(“Stock”), on the terms and conditions set forth in this Agreement. One-fifth
(1/5) of the total number of Award Shares shall vest (and become “Vested
Shares”) on March 22, 2007, and on March 22 of each succeeding year until all of
the Award Shares are vested. Award Shares that are not Vested Shares are
referred to herein as “Non-vested Shares.”
     2. Restriction Period. The Non-vested Shares shall be subject to the
transfer and forfeiture restrictions set forth in Paragraphs 3 and 4 of this
Agreement for a period (the “Restriction Period”) commencing on the date hereof
and expiring at the close of business on March 22, 2011, except as otherwise
provided in subparagraph 4.2.
     3. Transfer Restrictions. None of the Non-vested Shares and no interest
therein may be sold, exchanged, transferred, pledged, hypothecated or otherwise
disposed of during the Restriction Period applicable to such Non-vested Shares.
Any purported disposition of Non-vested Shares in violation of this Paragraph
shall be null and void.
     4. Vesting and Forfeiture Conditions.
          4.1 Except as provided in subparagraph 4.2, if the Executive’s
employment with the Company or a subsidiary of the Company terminates or is
terminated prior to the expiration of the Restriction Period, the Executive
shall retain all of the Vested Shares, and all of the Non-vested Shares shall be
immediately forfeited by the Executive and reacquired by the Company without any
payment or other consideration to the Executive, and the Executive shall have no
further rights with respect to the Award.
          4.2 Notwithstanding subparagraph 4.1, the Restriction Period shall be
deemed to have lapsed as to all of the Non-vested Shares (and they shall become
Vested Shares) as of the date Executive’s employment with the Company terminates
if such termination results from

 



--------------------------------------------------------------------------------



 



action by the Company or its successor without Cause or action by the Executive
for Good Reason, in either case occurring during the Employment Term or within
twenty-four (24) months after a Change in Control, if the Executive is in the
employ of the Company or a subsidiary when the Change in Control occurs.
     5. Share Certificates. A share certificate representing the Award Shares
shall be issued in the name of the Executive as soon as practicable after the
date hereof and the receipt by the Company of a stock power for such Award
Shares duly endorsed in blank by the Executive. Any stock certificate
representing Award Shares shall, during the Restriction Period, bear such legend
as the Company’s counsel may deem appropriate to reflect the terms and
conditions of this Agreement.
     6. Rights as a Shareholder. Subject only to the terms and conditions of
this Agreement, the Executive shall be the holder of record of the Award Shares
commencing on the issuance thereof and shall have all of the rights of a
stockholder with respect to such Stock, including the right to vote such Stock
and the right to receive dividends and other distributions payable with respect
to such Stock, except that, until the Restriction Period has expired for all
Award Shares, all property or stock issued with respect to Non-vested Shares by
reason of any stock dividend or recapitalization, split-up or consolidation of
shares of the Stock, merger or consolidation of the Company, sale of the Company
or other event shall be subject to the same restrictions as are applicable to
such Non-vested Shares.
     7. Miscellaneous.
          7.1 The Company shall have the right, at the time of the Executive’s
taxation with respect to Award Shares, to make adequate provision for any
federal, state, local and foreign taxes which it believes are or may be required
by law to be withheld with respect to Award Shares.
          7.2 Nothing in this Agreement shall confer upon the Executive any
right to continue in the employ of the Company or interfere in any way with the
right of the Company to terminate the Executive’s employment at any time.
Executive’s right to continued employment is covered in the Employment
Agreement.
          7.3 This Agreement shall be construed in accordance with and governed
by the laws of the State of Delaware.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

          NEWPARK RESOURCES, INC.   EXECUTIVE
 
       
By:
  /s/ David Hunt   /s/ Paul L. Howes
 
        Name: David Hunt   Paul L. Howes Title: Board Chairman    

 